Title: General Orders, 8 December 1777
From: Washington, George
To: 



Head Quarters, White Marsh [Pa.] Decr 8th 1777.
Parole Lexington.C. Signs Bunker Hill. Stillwater.


The Commander in Chief returns his warmest thanks to Col. Morgan, and the officers and men of his intrepid corps, for their gallant behaviour in the several skirmishes with the enemy yesterday—He hopes the most spirited conduct will distinguish the whole army, and gain them a just title to the praises of their country, and the glory due to brave men—They will remember, that they are engaged in the cause of humanity and of freedom, and that the period is probably at hand, when, by their noble and generous exertions, the Liberties & Independence of America shall be firmly established.
The General with pleasure has been informed that the Militia of Maryland under Colonel Gist, shewed in yesterday’s skirmishes a spirit becoming freemen, and which claims his sincere acknowledgements.
The enemy remaining quiet, the officers are to be particularly attentive that the men draw and cook their provisions, that they may be ever ready for service.
